Citation Nr: 1803878	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1971 to March 1974 and from December 1990 to October 1991.  He had overseas service in the Republic of Vietnam, as well as in the Southwest Asia theater of operations during the Persian Gulf War.  He also had service in the Alabama Army National Guard.

This case comes before the Board of Veterans' Appeals from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran's current claim seeks entitlement to service connection for corneal ulcer and herpetic stromal keratitis.  In order to ensure that any eye condition is considered, the Board will broaden the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and consider entitlement to service connection for an eye disability.

For reasons discussed below, the appeal is REMANDED to the RO for further development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The evidence indicates that the Veteran has an eye disability that predates active  military service.  Moreover, the Veteran's service treatment records (STRs) show treatment for an eye condition on multiple occasions during active service.  However, the VA examinations of record do not address whether the Veteran's preexisting eye disability was aggravated during active service.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (2012); 38 C.F.R. § 3.304 (b) (2017); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)). 

Service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (212); 38 C.F.R. § 3.306 (a) (2017).

In this case, the Veteran asserts that his eye disability predates active service.  However, he contends that his eye condition was aggravated by his time in service.  The Veteran had VA examinations in April 2011 and June 2016, however neither examiner employed the correct legal standard to determine whether the Veteran's eye disability was aggravated during service.  Therefore, on remand, the Veteran must be afforded a VA examination that properly addresses this question.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the electronic record. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all currently present eye disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is asked to accomplish the following:
 
(a)  Identify all of the Veteran's eye disabilities present. 

(b)  For each diagnosed eye disability, state whether such disability clearly and unmistakably pre-existed the Veteran's entrance into service. 

(c)  If there is clear and unmistakable evidence that the disability (ies) pre-existed service, opine as to whether or not there is clear and unmistakable evidence that the pre-existing disability (ies) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.   In other words, is it clear and unmistakable that any worsening of the disability was due to the natural progression of the disability?
	
(d)  For all identified eye disabilities that did not clearly and unmistakably pre-exist the Veteran's service, opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the disability first manifested during service, or is otherwise is directly related to service.

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "as likely as not" means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






